                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION


                                                     CIVIL ACTION NO. ____________
CLARICE WARNER,

                Plaintiff,

v.                                                   Jury Trial Demanded
THE VILLA AT MILLWAY, LLC,

and

VILLA HEALTHCARE MANAGEMENT
INC.

                 Defendants.


                                           COMPLAINT

            (Discriminatory Discharge / Failure to Accommodate, 42 U.S.C. § 1210.)

Plaintiff Clarice Warner, by and through her counsel, Paul Schinner of Cross Law Firm, S.C.,

complains and states as follows against Defendants The Villa at Millway, LLC, d/b/a The Villa

at River Parkway, and Villa Healthcare Management, Inc (collectively “Defendants” or “Villa”).

                                I.      NATURE OF THE CASE

       1.       Plaintiff worked as a licensed practical nurse (LPN) for Defendant Villa, a long-

term care provider. After a bad fall in January 2017 in Defendants’ icy parking lot, Plaintiff

became disabled: a herniated disk resulted in severe, chronic back pain that substantially

impaired her ability to lift, bend, sit, etc. On August 29, 2017, Defendant Villa told Plaintiff, in

writing, that (1) it maintained a policy of not accommodating any disabilities allegedly resulting

from non-work-related injuries; and (2) Plaintiff’s employment was accordingly terminated.




            Case 2:21-cv-00080-BHL Filed 01/19/21 Page 1 of 9 Document 1
                         II.      FEDERAL JURISDICTION AND VENUE

        2.      This Court has jurisdiction over this action and the subject matter of this action

pursuant to 28 U.S.C. § 1331.

        3.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2), because

Defendants do business in this district and a substantial part of the events or omissions giving

rise to the claim occurred in this district.

        4.      On or about September 20, 2017, Plaintiff filed timely charges of disability

discrimination with the Milwaukee Area Office of the Equal Employment Opportunities

Commission (“EEOC”), alleging discriminatory discharge and failure-to-accommodate.

Defendants then received notice of the charge. On October 22, 2020, the EEOC issued Plaintiff a

notice-of-right-to-sue letter for her charge, No. 846-2017-36752. (Exhibit A).

                                           III.   PARTIES

        5.      Plaintiff Clarice Warner is an adult citizen of the United States of America and a

resident of Milwaukee, Wisconsin.

        6.      Defendant The Villa at Millway, LLC is a Wisconsin limited liability company

with a principle place of business registered as 3755 Chase Avenue, Skokie, Illinois 60076. Its

registered agent, Corporation Service Company, is located at 8040 Excelsior Drive, Suite 400,

Madison, WI 53717.

        7.      Defendant Villa Healthcare Management, Inc. (“Villa Healthcare”) is an Illinois

corporation with a principal place of business located at 3701 W. Lunt Avenue, Lincolnwood, IL

60712. Its registered agent, MS Registered Agent Services I, is located at 191 N. Wacker Drive,

Suite 1800, Chicago, IL 60606.




                                                  2

             Case 2:21-cv-00080-BHL Filed 01/19/21 Page 2 of 9 Document 1
                              IV.     GENERAL ALLEGATIONS

       8.      Defendant Villa Healthcare does business as Villa Health and, along with

Defendant Villa at Millway, LLC, offers post-acute and long-term healthcare services.

Specifically, at all times relevant to this complaint, Defendant Villa Healthcare directly engaged

in the operation and management of multiple long-term care facilities in Wisconsin, Illinois,

Michigan, Minnesota, and Iowa, according to the “Locations” tab of its website,

https://villahc.com.

       9.      Although day-to-day operational oversight of the individual facilities that make

up what Defendant Villa Healthcare labels its “family” are provided by an on-site Administrator

as required by state law, Defendant Villa Healthcare operates as a single organization and

enterprise, with Defendant Villa Healthcare’s corporate management directing and exercising

control over its facilities, including Defendant Villa at Millway, LLC.

       10.     Defendant Villa Healthcare’s role includes direct involvement in providing a

uniform standard of care and in personnel decisions at each of its facilities. For example,

regarding facility staff like Plaintiff, Defendant Villa Healthcare states that its commitment to

care “extends directly to our staff”; that “we invest in our staff, and their input helps drive

company decisions”; and that “we go above and beyond to provide exceptional care....”.

       11.     Management, including human resources directors, of Defendants’ facilities use

the same Villa Healthcare company email (e.g., [name]@villhc.com) and are required to follow

uniform Villa Healthcare company-wide policies and operate pursuant to uniform protocols and

procedures. The uniformity extends to the name of each facility, which generally differ only to

the extent necessary to distinguish their respective location, e.g., “Villa at Lincoln Park,” “Villa

at Middleton Village,” “Villa at South Holland,” etc.



                                                  3

            Case 2:21-cv-00080-BHL Filed 01/19/21 Page 3 of 9 Document 1
       12.     Defendant Villa Healthcare refers to the staff of individual facilities as “our

people” and “Villa employees,” even naming individual, high-performing employees on its Villa

Health website. For example, Defendant Villa Healthcare, on its website, highlights how a LPN

at one of its facilities, Villa at St. Louis Park, “stepped in” when “we have had an increase in

referrals”; and how a maintenance worker at Villa at South Holland who “has worked for Villa

for five years” has helped staff and visitors jump start their cars.

       13.     Defendant Villa Healthcare is also directly involved in the hiring and firing of

staff at individual facilities (such as Defendant Villa at Millway) as well as maintaining

regulatory compliance, providing human resources functions, and implementing each facilities’

work rules and equal employment policies, etc. For example, its website includes a “Careers”

and “Job Openings” tab through which applicants can apply to work at any of its facilities, and

which touts Villa Healthcare’s “positive employee culture.”

       14.     Further underscoring its direct control over Plaintiff’s worksite, Villa at River

Parkway, Defendant Villa Healthcare on or about November 20, 2017, announced in a press

release quoting Defendant Villa Healthcare Chief Operating Officer David Devereaux, that

Defendant Villa Healthcare had made a “decision to close the River Parkway center” in 2018 and

to transfer its residents and staff to other Defendant Villa Healthcare facilities, including the

nearby facility, Villa at Bradley Estates.

       15.     Had it not been for her wrongful August 29, 2017 termination, described below,

Plaintiff would have retained employment via a transfer to another Villa facility.

                            V.      DISCRIMINATORY CONDUCT

       16.     On or about February 10, 2016, Plaintiff commenced employment with Defendant

Villa as a Licensed Practical Nurse (LPN), at Defendant Villa’s 8534 West Mill Road facility in



                                                   4

           Case 2:21-cv-00080-BHL Filed 01/19/21 Page 4 of 9 Document 1
Milwaukee, Wisconsin, Villa at River Parkway, which was part of Defendant Villa Healthcare,

with its license held by Defendant Villa at Millway, LLC.

       17.     At all relevant times, Plaintiff was a qualified employee as defined by 42 U.S.C.

§ 12111(8) of the ADA. During her employment as an LPN, Plaintiff met or exceeded all of

Defendant Villa’s reasonable performance expectations and could perform the essential functions

of her position.

       18.     On or about January 17, 2017, Plaintiff slipped on a patch of ice in the employee

parking lot and was diagnosed with a cervical herniated disk. The injury resulted in chronic back

pain and substantially impaired several of her major life activities, including her ability to lift

objects, lift or hold people, bend at the waist to pick things up or put things down, or sit for

prolonged periods of time.

       19.     Plaintiff informed Defendant Villa of her condition and her restrictions, and

requested a reasonable accommodation with regard to certain job duties. Specifically, Plaintiff

requested light duty and that she be excused only from being required to perform physical tasks

beyond her restrictions. In support of her request, Plaintiff submitted a note from her medical

provider.

       20.     Defendant Villa initially granted the accommodation, effectively modifying

Plaintiff’s job duties so that she was only required to perform those duties that were not

prohibited by the above-described physical restrictions.

       21.     For example, Plaintiff performed paperwork and other administrative tasks for

Defendant Villa, of which there was never a shortage. This light duty accommodation caused

Defendant Villa no undue hardship, as evidenced by the fact that the arrangement worked

successfully with no complaints from either party for several months.



                                                   5

            Case 2:21-cv-00080-BHL Filed 01/19/21 Page 5 of 9 Document 1
       22.     In the meantime, Defendant Villa had contested, for purposes of workers’

compensation, whether Plaintiff’s disabling injury had been work-related and obtained a

statement from its medical examiner opining that the injury was not work-related.

       23.     On or about August 29, 2017, Defendant Villa, acting through its Human

Resources Director Better Miller, terminated Plaintiff’s employment, citing what Defendant

Villa later admitted to EEOC was a broadly applicable company policy to “not accommodate

non-work related injuries.”

       24.     In an August 29, 2017 termination letter sent to Plaintiff on Defendant Villa

Healthcare’s letterhead, Defendant Villa stated “we are no longer able to accommodate your

restrictions as we do not accommodate restrictions for non-work injuries.”

                                        VI.     COUNTS

                                          COUNT ONE

       Failure to Provide a Reasonable Accommodation; 42 U.S.C. § 12112(b)(5)(A)


       25.     Plaintiff Clarice Warner re-alleges and incorporates by reference the allegations

against both Defendants contained in the preceding paragraphs as if fully restated herein.

       26.     Plaintiff is “qualified individual with a disability” within the meaning of 42

U.S.C. § 12111 and could perform the essential functions of her position with reasonable

accommodations.

       27.     During all times relevant to this complaint, both Defendants Villa Healthcare and

Villa at Millway were “covered entities” under the ADA, as both Defendants employed more

than 15 employees in each of 20 or more calendar weeks.

       28.     Defendants were aware of Plaintiff’s substantial impairment and need for

accommodation.

                                                 6

          Case 2:21-cv-00080-BHL Filed 01/19/21 Page 6 of 9 Document 1
       29.     Defendants never made any determination that accommodating Plaintiff would

impose an undue hardship on the operation of the business.

       30.     Defendants’ reason for denying Plaintiff’s request for a reasonable

accommodation was that the examiner it hired had opined that the cause of a disability was not

work related. That is not a lawful basis to deny a reasonable accommodation request.

       31.     As a result of Defendants’ refusal to accommodate her disability, Plaintiff has

suffered substantial economic and non-economic damages, including lost earnings, pain,

suffering, and emotional distress.


                                         COUNT TWO


                        Discriminatory Discharge, 42 U.S.C. § 12112(a)


       32.     Plaintiff Clarice Warner re-alleges and incorporates by reference the allegations

against both Defendants contained in the preceding paragraphs as if fully restated herein.

       33.     Plaintiff is a “qualified individual with a disability” within the meaning of 42

U.S.C. § 12111 and could perform the essential functions of her position with reasonable

accommodations.

       34.     During all times relevant to this complaint, both Defendants were “covered

entities” under the ADA, as both Defendants have employed more than 15 employees in each of

20 or more calendar weeks

       35.     Defendants were aware of Plaintiff’s disability and need for accommodation with

regard to her work duties.

       36.     Defendants intentionally and with malice and reckless indifference to Plaintiff’s

rights violated the ADA by refusing to accommodate her disability when Defendants terminated


                                                 7

          Case 2:21-cv-00080-BHL Filed 01/19/21 Page 7 of 9 Document 1
Plaintiff’s employment because of her status as a qualified individual with a disability despite

knowing that the ADA required reasonable accommodations.

       37.      As a result of Defendants’ discriminatory termination of her employment,

Plaintiff has suffered substantial economic and non-economic damages, including lost earnings,

and emotional distress.

                                    VII.    PRAYER FOR RELIEF

             WHEREFORE, Plaintiff respectfully requests judgment as follows:

             a. Plaintiff be awarded all economic damages caused by Defendants’ conduct,

                including back pay, plus interest;

             b. Plaintiff be awarded damages for compensatory and consequential damages

                including mental anguish;

             c. Defendants be ordered to reinstate Plaintiff or, in lieu of reinstatement, award her

                front pay;

             d. Plaintiff be awarded pre and post-judgment interest, costs, and reasonable

                attorney’s fees incurred in connection with this action;

             e. Defendants should be ordered to end their discriminatory practice of allowing

                those with work-related disabilities reasonable accommodations while denying

                the same right to those with a disability that is not work-related;

             f. Plaintiff be awarded Punitive Damages because Defendants acted with malice and

                reckless indifference of her rights; and

             g. Plaintiff be granted such additional or alternative relief as this Court deems just

                and proper.


                                           JURY DEMAND


                                                     8

          Case 2:21-cv-00080-BHL Filed 01/19/21 Page 8 of 9 Document 1
           Plaintiff demands a trial by jury on all claims properly triable by a jury.


Dated: 01/19/2021

Milwaukee, Wisconsin

                                                            Respectfully submitted,
                                                            Cross Law Firm, S.C.


                                                        By: /s/ Paul Schinner
                                                           Paul Schinner
                                                           WI State Bar No. 1093983
                                                           Mary C. Flanner
                                                           WI State Bar No. 1013095
                                                           Attorneys for Plaintiff
                                                           Clarice Warner


                                                            CROSS LAW FIRM, S.C.
                                                            845 North 11th St.
                                                            Lawyers’ Building
                                                            Milwaukee, Wisconsin 53233
                                                            Tel: (414) 224-0000
                                                            Fax: (414) 273-7055




                                               9

         Case 2:21-cv-00080-BHL Filed 01/19/21 Page 9 of 9 Document 1
